DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Claims 1-20 have been examined in this application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 September 2017 is being considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.  

Terminal Disclaimer
The terminal disclaimer filed on 6 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,767,526 has been reviewed and is accepted.  The terminal disclaimer has been recorded.





Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding 101, the claims are understood to describe a particular sequence of steps which require a computer-specific approach and steps which depart from well-understood, routine, and conventional approaches.  Various aspects may be well-understood, routine, and conventional when considered individually, but consideration as an ordered combination is understood to depart from the routine and conventional approaches taken in recruitment of patients to a clinical trial.

Regarding 103, the closest prior art is the prior art of record in the parent application, 13/470,045, which has been issued as Pat. No. 9,767,526.  The claims are allowable for substantially the same reasons as the parent application.  The subject matter at issue in the instant application is a narrower claim set which retains the specific subject matter which departs from that which would be obvious in the art of clinical trial matching.  The particular manner recited in the claims for identifying a subject with the particular claimed approach using a cookie file and patient data from a voice transaction made via a call via a web page, matching using the particular set of information using the patient data collected from the voice transaction and clinical trial data collected from a plurality of sources at different locations and independent of the subject requesting the clinical trial, and conducting a simulated trial run for the clinical trial including a group of network computer devices and based on feedback associated with the clinical trial is understood to distinguish from the art of record.  A search of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JONATHAN DURANT/Primary Examiner, Art Unit 3626